Exhibit 10.2

June 3, 2013

Salesforce.com, Inc.

The Landmark @ One Market

Suite 300

San Francisco, California, 94105

Attention: Rafe Brown

$300 Million Senior Secured Credit Facility

Ladies and Gentlemen:

Bank of America, N.A. (“Bank of America”) is pleased to offer to be the sole
administrative agent (in such capacity, the “Administrative Agent”) for a $300
million senior secured credit facility (the “Senior Credit Facility”) to
Salesforce.com, Inc. (“you” or the “Borrower”), and Bank of America is pleased
to offer its commitment to lend all of the Senior Credit Facility, upon and
subject to the terms and conditions set forth in this letter (this “Commitment
Letter”) and in the Summary of Terms and Conditions attached as Exhibit A hereto
and incorporated herein by this reference (the “Summary of Terms”). Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any of its designated affiliates,
“MLPFS”) is pleased to advise you of its willingness in connection with the
foregoing commitment, as sole lead arranger and sole book manager (in such
capacities, the “Lead Arranger”) for the Senior Credit Facility, to form a
syndicate of financial institutions and institutional lenders (including Bank of
America) (collectively, the “Lenders”) reasonably acceptable to you for the
Senior Credit Facility.

Bank of America will act as sole Administrative Agent for the Senior Credit
Facility and MLPFS will act as sole Lead Arranger for the Senior Credit
Facility. No additional agents, co-agents or arrangers will be appointed and no
other titles will be awarded without our prior written approval.

The commitment of Bank of America hereunder and the undertaking of MLPFS to
provide the services described herein are subject to the satisfaction of each of
the following conditions precedent in a manner acceptable to Bank of America and
MLPFS: (a) the accuracy and completeness in all material respects of all
representations that you and your subsidiaries make to Bank of America and MLPFS
and your compliance with the terms of this Commitment Letter (including the
Summary of Terms) and the Fee Letter (as hereinafter defined); (b) prior to and
during the syndication of the Senior Credit Facility there shall be no competing
offering, placement or arrangement of any debt securities or bank financing by
or on behalf of the Borrower or any of its subsidiaries; (c) the negotiation,
execution and delivery of definitive documentation for the Senior Credit
Facility consistent with the Summary of Terms and otherwise reasonably
satisfactory to Bank of America and MLPFS; and (d) no change, occurrence or
development shall have occurred or become known to Bank of America or MLPFS
since January 31, 2013 that, in the reasonable judgment of Bank of America and
MLPFS has had or could reasonably be expected to have a Material Adverse Effect
(as defined in the Summary of Terms).

In connection with the syndication of the Senior Credit Facility, the commitment
of Bank of America hereunder shall be reduced dollar-for-dollar as and when
corresponding commitments are received from the Lenders. You agree to actively
assist MLPFS in achieving a syndication of the Senior Credit Facility that is
satisfactory to MLPFS and you. Such assistance shall include your (a) providing
and using your commercially reasonable efforts to cause your advisors to provide
Bank of America and MLPFS and the other Lenders upon request with all
information reasonably deemed necessary by Bank of America and MLPFS to complete
syndication, including, but not limited to, information and evaluations prepared
by you and your advisors, or on your behalf, relating to the transactions
contemplated hereby (including the Projections (as hereinafter defined), the
“Information”), (b) assisting in the preparation of customary marketing
materials to be used in connection with the syndication of the Senior Credit
Facility (collectively with the Summary of Terms, the “Information Materials”),
(c) using your commercially reasonable efforts



--------------------------------------------------------------------------------

to ensure that the syndication efforts of MLPFS benefit materially from your
existing banking relationships, and (d) otherwise assisting Bank of America and
MLPFS in their syndication efforts, including by making your officers and
advisors available from time to time to attend and make presentations regarding
the business and prospects of the Borrower and its subsidiaries, as appropriate,
at one or more meetings of prospective Lenders, at times and locations to be
mutually agreed.

It is understood and agreed that MLPFS will manage and control all aspects of
the syndication in consultation with you, including decisions as to the
selection of prospective Lenders and any titles offered to proposed Lenders,
when commitments will be accepted and the final allocations of the commitments
among the Lenders. It is understood that no Lender participating in the Senior
Credit Facility will receive compensation from you in order to obtain its
commitment, except on the terms contained herein and in the Summary of Terms. It
is also understood and agreed that the amount and distribution of the fees among
the Lenders will be at the sole and absolute discretion of Bank of America and
MLPFS.

You represent and warrant that (a) all financial projections concerning the
Borrower and its subsidiaries that have been or are hereafter made available to
Bank of America, MLPFS or the Lenders by you or any of your representatives (or
on your or their behalf) in connection with the transactions contemplated hereby
(the “Projections”) have been or will be prepared in good faith based upon
assumptions that you believed to be reasonable at the time made (it being
understood that Projections are as to future events are not to be viewed as
facts and that actual results during the period or periods covered by such
Projections may differ from projected results and such differences may be
material) and (b) all written Information, other than Projections and
information of a general industry nature, which has been or is hereafter made
available to Bank of America, MLPFS or the Lenders by you or any of your
representatives (or on your or their behalf) in connection with any aspect of
the transactions contemplated hereby, as and when furnished, taken as a whole
and together with your filings with the Securities and Exchange Commission is
and will be complete and correct in all material respects and does not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not misleading. You
agree to furnish us with further and supplemental information from time to time
until the date of the initial borrowing under the Senior Credit Facility (the
“Closing Date”) so that the representation and warranty in the immediately
preceding sentence are correct on the Closing Date as if the Information were
being furnished, and such representation and warranty were being made, on such
date. In issuing this commitment and in arranging and syndicating the Senior
Credit Facility, Bank of America and MLPFS are and will be using and relying on
the Information without independent verification thereof.

You acknowledge that MLPFS and/or Bank of America on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on Syndtrak, IntraLinks or another similar electronic
system. In connection with the syndication of the Senior Credit Facility, unless
the parties hereto otherwise agree in writing, you shall be under no obligation
to provide Information Materials suitable for distribution to any prospective
Lender (each, a “Public Lender”) that has personnel who do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower or its affiliates, or the
respective securities of any of the foregoing. You agree, however, that the
definitive credit documentation will contain provisions concerning Information
Materials to be provided to Public Lenders and the absence of MNPI therefrom.
Prior to distribution of Information Materials to prospective Lenders, you shall
provide us with a customary letter authorizing the dissemination thereof,
subject to confidentiality undertakings satisfactory to you (it being understood
and agreed that customary procedures employed by us for providing prospective
Lenders access via Syndtrak to information and other materials related to the
Senior Credit Facility and the confidentiality terms to be accepted by
prospective Lenders in connection therewith are satisfactory to you for such
purpose).

By executing this Commitment Letter, you agree to reimburse Bank of America and
MLPFS from time to time on demand for all reasonable out-of-pocket fees and
expenses (including, but not limited to, (a) the reasonable fees, disbursements
and other charges of Moore & Van Allen PLLC, as counsel to the Lead Arranger and
the Administrative Agent, and of special and local counsel to the Lenders
retained by the Lead Arranger or the Administrative Agent and (b) due diligence
expenses) incurred in connection with

 

2



--------------------------------------------------------------------------------

the Senior Credit Facility, the syndication thereof, the preparation of the
definitive documentation therefor and the other transactions contemplated
hereby. You acknowledge that we may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
us including, without limitation, fees paid pursuant hereto.

You agree to indemnify and hold harmless Bank of America and MLPFS and each of
their affiliates and their respective officers, directors, employees, agents,
advisors and other representatives (each, an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable and documented fees, disbursements and other
charges of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) any matters contemplated by this Commitment Letter or any related
transaction or (b) the Senior Credit Facility and any other financings, or any
use made or proposed to be made with the proceeds thereof, except to the extent
such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such (i) Indemnified Party’s bad faith, gross negligence or willful
misconduct, (ii) the material breach by such Indemnified Party of its express
obligations under this Commitment Letter pursuant to a claim initiated by the
Borrower or (iii) any dispute solely among Indemnified Parties (not arising as a
result of any act or omission by the Borrower or any of its subsidiaries or
affiliates) other than claims against Bank of America or MLPFS in its capacity
or fulfilling its role as an agent, bookrunner, arranger or any other similar
role under the Senior Credit Facility. In the case of an investigation,
litigation or proceeding to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by you, your equityholders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. You also
agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you or your subsidiaries or
affiliates or to your or their respective equity holders or creditors arising
out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent of direct, as opposed to special,
indirect, consequential or punitive, damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnified
Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

This Commitment Letter and the fee letter among you, Bank of America and MLPFS
of even date herewith (the “Fee Letter”) and the contents hereof and thereof are
confidential and, except for disclosure hereof or thereof on a confidential
basis to your accountants, attorneys and other professional advisors retained by
you in connection with the Senior Credit Facility or as otherwise required by
law, may not be disclosed in whole or in part to any person or entity without
our prior written consent; provided, however, it is understood and agreed that
you may disclose this Commitment Letter (including the Summary of Terms) but not
the Fee Letter after your acceptance of this Commitment Letter and the Fee
Letter, in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges. Bank of America and MLPFS
hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), each
of them is required to obtain, verify and record information that identifies
you, which information includes your name and address and other information that
will allow Bank of America or MLPFS, as applicable, to identify you in
accordance with the Act.

You acknowledge that Bank of America and MLPFS or their affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Bank of America and MLPFS agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will

 

3



--------------------------------------------------------------------------------

treat confidential information relating to you and your affiliates with the same
degree of care as they treat their own confidential information. Bank of America
and MLPFS further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that Bank of America and MLPFS are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning you or any of your
affiliates that is or may come into the possession of Bank of America, MLPFS or
any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your subsidiaries’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Senior Credit Facility are arm’s-length commercial transactions
between you and your subsidiaries, on the one hand, and Bank of America and
MLPFS, on the other hand, (ii) you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, and
(iii) you are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby; (b) (i) Bank of America
and MLPFS each has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for you,
any of your affiliates or any other person or entity and (ii) neither Bank of
America nor MLPFS has any obligation to you or your affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein; and (c) Bank of America and MLPFS and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from yours and those of your affiliates, and Bank of America and MLPFS
have no obligation to disclose any of such interests to you or your affiliates.
To the fullest extent permitted by law, you hereby waive and release any claims
that you may have against Bank of America and MLPFS with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated by this Commitment Letter.

The provisions of the immediately preceding five paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Senior Credit Facility shall be executed and delivered, and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of Bank
of America or MLPFS hereunder; provided that the reimbursement and
indemnification obligations under this Commitment Letter shall be automatically
superseded by any corresponding provisions of the definitive documentation for
the Senior Credit Facility.

Each of Bank of America and MLPFS shall use all Confidential Information
received by them in connection with the transactions contemplated hereby solely
for the purposes of providing the services that are the subject of this
Commitment Letter and agree to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to their and their affiliates’ respective partners, directors,
officers, employees, trustees, advisors and agents (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority), in which case Bank of
America and MLPFS agree to the extent not prohibited by applicable law, rule,
regulation or order, to inform you promptly of the disclosure thereof, (c) to
the extent required by applicable laws, rules or regulations or by any subpoena
or order or similar legal process (in which case Bank of America and MLPFS agree
to the extent not prohibited by applicable law, rule, regulation or order, to
inform you promptly of the disclosure thereof), (d) in connection with
performing the services described herein and consummating the transactions
contemplated hereby, to any prospective Lender subject to the confidentiality
agreements set forth in the Information Materials, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Commitment Letter, the Fee Letter, the Senior Credit Facility or the
enforcement of rights thereunder, (f) with the consent of the Borrower or (g) to
the extent such Confidential Information (i) becomes publicly available other
than as a result of a breach of this paragraph or (ii) becomes available to Bank
of America or MLPFS from a source that is not, to Bank of America’s or MLPFS’s
knowledge, subject to confidentiality obligations owing to you or any of your
subsidiaries and prohibiting such disclosure. Notwithstanding the foregoing,
Bank of America and

 

4



--------------------------------------------------------------------------------

MLPFS shall not be required to provide notice of any permitted disclosures made
in connection with any regulatory review of Bank of America and MLPFS by any
governmental agency or examiner or regulatory body with jurisdiction over Bank
of America and MLPFS. For the purposes of this letter, “Confidential
Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
Bank of America and MLPFS on a nonconfidential basis prior to disclosure by the
Borrower. Any person or entity required to maintain the confidentiality of
Confidential Information as provided in this letter shall be considered to have
complied with its obligation to do so if such person or entity has exercised the
same degree of care to maintain the confidentiality of such Confidential
Information as such person or entity would accord to its own confidential
information. The provisions of this paragraph shall automatically terminate upon
the earlier of (i) the date that the documentation for the Senior Credit
Facility is entered into (at which time the confidentiality provisions therein
shall govern) and (ii) two years following the date of this Commitment Letter.

This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

This Commitment Letter (including the Summary of Terms) and the Fee Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of you, Bank of America and MLPFS hereby irrevocably waives any and
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Commitment Letter (including the Summary of Terms), the Fee Letter, the
transactions contemplated hereby and thereby or the actions of Bank of America
and MLPFS in the negotiation, performance or enforcement hereof. The commitments
and undertakings of Bank of America and MLPFS may be terminated by us if you
fail to perform your obligations under this Commitment Letter or the Fee Letter
on a timely basis. Upon at least three business days’ prior written notice to
us, you may terminate this Commitment Letter.

This Commitment Letter (including the Summary of Terms) and the Fee Letter
embody the entire agreement and understanding among Bank of America, MLPFS, you
and your affiliates with respect to the Senior Credit Facility and supersedes
all prior agreements and understandings relating to the specific matters hereof.
However, please note that the terms and conditions of the commitment of Bank of
America and the undertaking of MLPFS hereunder are not limited to those set
forth herein or in the Summary of Terms. Those matters that are not covered or
made clear herein or in the Summary of Terms or the Fee Letter are subject to
mutual agreement of the parties. No party has been authorized by Bank of America
or MLPFS to make any oral or written statements that are inconsistent with this
Commitment Letter. This Commitment Letter is not assignable by the Borrower
without our prior written consent and is intended to be solely for the benefit
of the parties hereto and the Indemnified Parties.

This Commitment Letter and all commitments and undertakings of Bank of America
and MLPFS hereunder will expire at 5:00 p.m. (Pacific time) on June 4, 2013
unless you execute this Commitment Letter and the Fee Letter and return them to
us prior to that time (which may be by facsimile transmission), whereupon this
Commitment Letter (including the Summary of Terms) and the Fee Letter (each of
which may be signed in one or more counterparts) shall become binding
agreements. Thereafter, all commitments and undertakings of Bank of America and
MLPFS hereunder will expire on the earlier to occur of (i) the date of
consummation of the Acquisition (as defined in the Summary of Terms), (ii) the
date that you are no longer actively pursuing the consummation of the
Acquisition and have so notified us (or made a public statement to such effect),
(iii) the date of termination or expiration of the applicable acquisition
agreement(s) with the target and (iv) December 31, 2013 unless definitive
documentation for the Senior Credit Facility is executed and delivered prior to
such date. In consideration of the time and resources that MLPFS and Bank of
America will devote to the Senior Credit Facility, you agree that, until such
expiration or earlier termination of this Commitment Letter by you or us, you
will not knowingly solicit, initiate, entertain or permit, or enter into any
discussions in respect of, any offering, placement or arrangement of any
competing senior credit facility or facilities for the Borrower and its
subsidiaries.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Sugeet Manchanda Madan

  Name:  

Sugeet Manchanda Madan

  Title:  

Director

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Mark N. Post

  Name:  

Mark N. Post

  Title:  

Director

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN: SALESFORCE.COM, INC.
By:  

/s/ Graham Smith

  Name:  

Graham Smith

  Title:  

Executive Vice President and Chief Financial Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

SALESFORCE.COM, INC.

$300 MILLION SENIOR CREDIT FACILITY

Capitalized terms not otherwise defined herein have the same meanings

as specified therefor in the commitment letter (the “Commitment Letter”) to
which

this Summary of Terms and Conditions is attached.

 

BORROWER:    Salesforce.com, Inc., a Delaware corporation (the “Borrower”).
GUARANTORS:    The Senior Credit Facility and all obligations under any treasury
management, interest protection or other hedging arrangements entered into with
a Lender (or any affiliate thereof) will be guaranteed by each existing and
future direct and indirect material domestic subsidiary of the Borrower
(collectively, the “Guarantors”), excluding any domestic subsidiary of a foreign
subsidiary (other than any such domestic subsidiary that is treated as a C
corporation for tax purposes) and any domestic subsidiary substantially all the
assets of which consist of equity interests in “controlled foreign corporations”
under Section 957 of the Internal Revenue Code (a “Foreign Holdco”). All
guarantees will be guarantees of payment and not of collection. ADMINISTRATIVE
AGENT:    Bank of America, N.A. (“Bank of America”) will act as sole
administrative agent (the “Administrative Agent”). SOLE LEAD ARRANGER AND SOLE
BOOK MANAGER:    Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of
its affiliates) will act as sole lead arranger and sole book manager (the “Lead
Arranger”). LENDERS:    A syndicate of financial institutions and institutional
lenders (including Bank of America) arranged by the Lead Arranger, which
institutions shall be acceptable to the Borrower and the Administrative Agent
(collectively, the “Lenders”). SENIOR CREDIT FACILITY:    A $300 million term
loan facility, all of which will be drawn on the Closing Date (the “Senior
Credit Facility”). PURPOSE:    The proceeds of the Senior Credit Facility shall
be used to finance the acquisition of all of the capital stock of Exacttarget,
Inc. (the “Acquisition”) and to pay fees and expenses incurred in connection
therewith. CLOSING DATE:    The execution of definitive loan documentation, to
occur on or before July 31, 2013 (the “Closing Date”). INTEREST RATES:    As set
forth in Addendum I.



--------------------------------------------------------------------------------

MATURITY:    The Senior Credit Facility shall be subject to repayment according
to the Scheduled Amortization (as hereinafter defined), with the final payment
of all amounts outstanding, plus accrued and unpaid interest, being due three
years after the Closing Date (“Maturity”). SCHEDULED AMORTIZATION:    The Senior
Credit Facility will be subject to quarterly amortization of principal in equal
installments of 2.5% of the initial aggregate principal amount with the balance
due and payable at Maturity (the “Scheduled Amortization”). MANDATORY
PREPAYMENTS:    In addition to the Scheduled Amortization, 100% of all net cash
proceeds from sales of property and assets and casualty/condemnation events of
the Borrower and its subsidiaries (excluding sales of inventory in the ordinary
course of business, dispositions less than a threshold to be agreed and other
exceptions to be agreed and subject to a one-year reinvestment period) shall be
applied to the prepayment of the Senior Credit Facility (to the principal
installments thereof on a pro rata basis). OPTIONAL PREPAYMENTS:    The Borrower
may prepay the Senior Credit Facility in whole or in part at any time without
premium or penalty, subject to reimbursement of the Lenders’ breakage and
redeployment costs in the case of prepayment of LIBOR borrowings. Each such
prepayment shall be applied to the remaining principal installments on a pro
rata basis. SECURITY:    The Borrower and each of the Guarantors shall grant the
Administrative Agent and the Lenders valid and perfected first priority (subject
to certain exceptions to be set forth in the loan documentation) liens and
security interests in all of the following:   

(a)     All present and future shares of capital stock of (or other ownership or
profit interests in) each of its present and future direct subsidiaries
(limited, in the case of each Foreign Holdco entity and each first-tier foreign
subsidiary that is a “controlled foreign corporation” under Section 957 of the
Internal Revenue Code, to a pledge of 66% of the capital stock of each such
Foreign Holdco or such first-tier foreign subsidiary).

  

(b)     All proceeds and products of the property and assets described in clause
(a) above.

   The Security shall ratably secure the relevant party’s obligations in respect
of the Senior Credit Facility and any treasury management, interest protection
or other hedging arrangements entered into with a Lender (or an affiliate
thereof). To the extent not delivered on the Closing Date, the definitive loan
documentation shall provide for delivery of stock certificates and the
perfection of foreign stock pledges within a period of time post-closing to be
agreed, and shall require perfection actions in addition to the filing of a UCC
financing statement and the delivery of stock certificates only for subsidiaries
having total assets or revenues in excess of an amount to be agreed.

 

2



--------------------------------------------------------------------------------

CONDITIONS PRECEDENT TO CLOSING:    The closing and the extension of credit
under the Senior Credit Facility will be subject to satisfaction of the
conditions precedent deemed appropriate by the Administrative Agent and the
Lenders including, but not limited to, the following:   

(i)        The negotiation, execution and delivery of definitive documentation
with respect to the Senior Credit Facility satisfactory to the Lead Arranger,
the Administrative Agent and the Lenders.

  

(ii)       All filings, recordations and searches necessary or desirable in
connection with the liens and security interests referred to above under
Security shall have been duly made.

  

(iii)      The Lenders shall have received (A) satisfactory opinions of counsel
to the Borrower and the Guarantors (which shall cover, among other things,
authority, legality, validity, binding effect and enforceability of the
documents for the Senior Credit Facility) and of appropriate local counsel and
such corporate resolutions, certificates and other documents as the Lenders
shall reasonably require and (B) satisfactory evidence that the Administrative
Agent (on behalf of the Lenders) shall have a valid and perfected first priority
(subject to certain exceptions to be set forth in the loan documentation) lien
and security interest in such capital stock and in the other collateral referred
to under the section entitled “Security” set forth above.

  

(iv)      There shall not have occurred since January 31, 2013 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect. “Material Adverse Effect”
means (A) a material adverse change in, or a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrower and its subsidiaries, taken
as a whole; (B) a material impairment of the rights and remedies, taken as a
whole, of the Administrative Agent or any Lender under any loan documentation,
or of the ability of the Borrower or any Guarantor to perform its obligations
under any loan documentation to which it is a party; or (C) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any loan documentation to which it is a party.

  

(v)       The absence of any action, suit, investigation or proceeding pending
or, to the knowledge of the Borrower, threatened in writing in any court or
before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect.

  

(vi)      All of the Information, taken as a whole, shall be complete and
correct in all material respects; and no changes or developments shall have
occurred, and no new or additional information, shall have been received or
discovered by the Administrative Agent or

 

3



--------------------------------------------------------------------------------

  

the Lenders regarding the Borrower or its subsidiaries or the transactions
contemplated hereby that (A) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (B) purports to
adversely affect the Senior Credit Facility or any other aspect of the
transactions contemplated hereby, and nothing shall have come to the attention
of the Lenders to lead them to believe that the transactions contemplated hereby
will have a Material Adverse Effect.

  

(vii)     The Acquisition shall have been, or contemporaneously with the closing
and funding of the Senior Credit Facility, will be consummated in accordance
with the purchase agreement for the Acquisition and otherwise in compliance in
all material respects with applicable law and regulatory approvals.

  

(viii)    Receipt of all governmental, shareholder and third party consents
(including Hart-Scott-Rodino clearance) and approvals necessary in connection
with the Acquisition and expiration of all applicable waiting periods without
any action being taken by any authority that could restrain, prevent or impose
any material adverse conditions on the Borrower and its subsidiaries, and no law
or regulation shall be applicable which in the reasonable judgment of the Lead
Arranger, the Lenders or the Administrative Agent could have such effect.

  

(ix)      All of the representations and warranties in the loan documentation
shall be true and correct in all material respects as of the date of such
extension of credit.

  

(x)       No event of default under the Senior Credit Facility or incipient
default shall have occurred and be continuing, or would result from such
extension of credit.

  

(xi)      All accrued fees and expenses of the Lead Arranger, the Administrative
Agent and the Lenders (including the fees and expenses of counsel (including any
local counsel) for the Administrative Agent), and for which invoices have been
presented at least one business day prior to the Closing Date, shall have been
paid.

 

4



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES:    Usual and customary for transactions of this
type, limited to the following (subject to customary and other agreed
exceptions, qualifications and limitations): (i) legal existence, qualification
and power; (ii) due authorization and no contravention of law, contracts or
organizational documents; (iii) governmental and third party approvals and
consents; (iv) enforceability; (v) accuracy and completeness of specified
financial statements and other information and no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; (vi) no material litigation; (vii) no
default; (viii) ownership of property; (ix) insurance matters; (x) environmental
matters; (xi) tax matters; (xii) ERISA compliance; (xiii) identification of
subsidiaries, equity interests and loan parties; (xiv) use of proceeds and not
engaging in business of purchasing/carrying margin stock; (xv) status under
Investment Company Act; (xvi) accuracy of disclosure; (xvii) compliance with
laws; (xviii) intellectual property; (xix) solvency; (xx) perfection; and (xxi)
OFAC. COVENANTS:    Usual and customary for transactions of this type, limited
to the following (subject to customary and other agreed exceptions and
thresholds):   

(a)     Affirmative Covenants - (i) delivery of financial statements, budgets
and forecasts; (ii) delivery of certificates and other information; (iii)
delivery of notices (of any default, material adverse condition, ERISA event,
material change in accounting or financial reporting practices, disposition of
property); (iv) payment of obligations; (v) preservation of existence; (vi)
maintenance of properties; (vii) maintenance of insurance; (viii) compliance
with laws; (ix) maintenance of books and records; (x) inspection rights; (xi)
covenant to guarantee obligations, give security; (xii) compliance with
environmental laws; (xiii) further assurances; and (xiv) compliance with
material contracts.

  

(b)     Negative Covenants - Restrictions on (i) liens; (ii) indebtedness,
(including guarantees and other contingent obligations); (iii) investments
(including loans, advances and acquisitions); (iv) mergers and other fundamental
changes; (v) sales and other dispositions of property or assets; (vi) payments
of dividends and other distributions; (vii) changes in the nature of business;
(viii) transactions with affiliates; (ix) burdensome agreements; (x) use of
proceeds; (xi) amendments of organizational documents in a manner materially
adverse to the rights of the Lenders; (xii) changes in fiscal year; (xiii)
prepayments of other indebtedness; (xiv) modification or termination of
documents related to certain indebtedness; and (xv) OFAC. The covenants will not
restrict the ability of the Borrower to repay its obligations under its existing
indebtedness as such obligations become due (including, without limitation,
settlement upon the conversion of the Borrower’s convertible notes).

  

(c)     Financial Covenants – Limited to the following:

  

•        Minimum Consolidated Interest Coverage Ratio (EBITDA/interest expense)
of 3.00x.

 

5



--------------------------------------------------------------------------------

  

•     Maximum Consolidated Leverage Ratio (funded debt/EBITDA) of 3.00x.

  

Each of the ratios referred to above will be calculated on a consolidated basis
for each consecutive four fiscal quarter period. EBITDA will be adjusted for
non-cash stock-based compensation expense, amortization of intangibles, changes
in deferred revenue and other one-time charges to be agreed.

EVENTS OF DEFAULT:    Usual and customary in transactions of this type, limited
to the following (subject to customary and other agreed qualifications,
thresholds and grace periods): (i) nonpayment of principal, interest, fees or
other amounts; (ii) failure to perform or observe covenants set forth in the
loan documentation within a specified period of time, where customary and
appropriate, after such failure; (iii) any representation or warranty proving to
have been incorrect in any material respect when made or confirmed; (iv)
cross-default to other indebtedness in an amount to be agreed; (v) bankruptcy
and insolvency defaults (with grace period for involuntary proceedings) with
respect to the Borrower, the Guarantors and any material subsidiary; (vi)
inability to pay debts; (vii) monetary judgment defaults in an amount to be
agreed; (viii) customary ERISA defaults; (ix) actual or asserted invalidity or
impairment of any loan documentation; and (x) change of control. ASSIGNMENTS AND
PARTICIPATIONS:    Assignments: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to other financial institutions in respect of the
Senior Credit Facility in a minimum amount equal to $5 million.    Consents: The
consent of the Borrower will be required unless (i) an Event of Default has
occurred and is continuing or (ii) the assignment is to a Lender, an affiliate
of a Lender or an Approved Fund (as such term shall be defined in the loan
documentation); provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five business days after having received notice
thereof. The consent of the Administrative Agent will be required for any
assignment to an entity that is not a Lender, an affiliate of a Lender or an
Approved Fund.    Assignments Generally: An assignment fee in the amount of
$3,500 will be charged with respect to each assignment unless waived by the
Administrative Agent in its sole discretion. Each Lender will also have the
right, without consent of the Borrower or the Administrative Agent, to assign as
security all or part of its rights under the loan documentation to any Federal
Reserve Bank.    Participations: Lenders will be permitted to sell
participations with voting rights limited to significant matters such as changes
in amount, rate, maturity date and releases of all or substantially all of the
collateral securing the Senior Credit Facility or all or substantially all of
the value of the guaranties of the Borrower’s obligations made by the
Guarantors.

 

6



--------------------------------------------------------------------------------

WAIVERS AND AMENDMENTS:    Amendments and waivers of the provisions of the loan
agreement and other definitive credit documentation will require the approval of
Lenders holding loans and commitments representing more than 50% of the
aggregate amount of the loans and commitments under the Senior Credit Facility
(the “Required Lenders”), except that (a) the consent of each Lender shall be
required with respect to (i) the waiver of certain conditions precedent to the
initial credit extension under the Senior Credit Facility, (ii) the amendment of
certain of the pro rata sharing provisions, (iii) the amendment of the voting
percentages of the Lenders, (iv) the release of all or substantially all of the
collateral securing the Senior Credit Facility and (v) the release of all or
substantially all of the value of the guaranties of the Borrower’s obligations
made by the Guarantor; and (b) the consent of each Lender affected thereby shall
be required with respect to (i) increases or extensions in the commitment of
such Lender, (ii) reductions of principal, interest or fees, and (iii)
extensions of scheduled maturities or times for payment. INDEMNIFICATION:    The
Borrower will indemnify and hold harmless the Administrative Agent, the Lead
Arranger, each Lender and their respective affiliates and their partners,
directors, officers, employees, agents and advisors from and against all losses,
claims, damages, liabilities and expenses arising out of or relating to the
Senior Credit Facility, the Borrower’s use of loan proceeds or the commitments,
including, but not limited to, reasonable attorneys’ fees (including the
allocated cost of internal counsel) and settlement costs. This indemnification
shall survive and continue for the benefit of all such persons or entities.
GOVERNING LAW:    State of New York. PRICING/FEES/EXPENSES:    As set forth in
Addendum I. OTHER:    Each of the parties shall (i) waive its right to a trial
by jury and (ii) submit to New York jurisdiction.

 

7



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:   

The interest rates per annum applicable to the Senior Credit Facility will be
LIBOR plus the Applicable Margin (as hereinafter defined) or, at the option of
the Borrower, the Base Rate (to be defined as the highest of (a) the Federal
Funds Rate plus  1/2 of 1%, (b) the Bank of America prime rate and (c) LIBOR
plus 1.00%) plus the Applicable Margin. “Applicable Margin” means (a) for the
first six months after the Closing Date, 1.75% per annum, in the case of LIBOR
loans, and 0.75% per annum, in the case of Base Rate loans, and (b) thereafter,
a percentage per annum to be determined in accordance with the pricing grid set
forth below, based on the Leverage Ratio.

 

The Borrower may select interest periods of one, two, three or six months for
LIBOR loans, subject to availability. Interest shall be payable at the end of
the selected interest period, but no less frequently than quarterly.

 

During the continuance of any event of default under the loan documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2% per annum (subject, in all cases other than an event of default
in the payment of principal when due, to the request of the Required Lenders).

PRICING GRID:

 

Leverage Ratio

   Applicable Margin for LIBOR
Loans     Applicable Margin
for Base Rate Loans  

³ 2.5x

     2.00 %      1.00 % 

³ 2.0x but < 2.5x

     1.75 %      0.75 % 

< 2.0x

     1.50 %      0.50 % 

 

CALCULATION OF INTEREST AND FEES:    Other than calculations in respect of
interest at the Base Rate (which shall be made on the basis of actual number of
days elapsed in a 365/366 day year), all calculations of interest and fees shall
be made on the basis of actual number of days elapsed in a 360 day year. COST
AND YIELD PROTECTION:    Customary for transactions and facilities of this type,
including, without limitation, in respect of breakage or redeployment costs
incurred in connection with prepayments, changes in capital adequacy and capital
requirements or their interpretation, illegality, unavailability, reserves
without proration or offset and payments free and clear of withholding or other
taxes; provided that any consequences to the Administrative Agent or the Lenders
as a result of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
Basel III shall be considered to be changes in law that occurred subsequent to
the Closing Date. EXPENSES:    The Borrower will pay all reasonable costs and
expenses associated with the preparation, due diligence, administration,
syndication and closing of all loan documentation, including, without
limitation, the legal fees of



--------------------------------------------------------------------------------

   counsel to the Administrative Agent and the Lead Arranger, regardless of
whether or not the Senior Credit Facility is closed. The Borrower will also pay
the expenses of the Administrative Agent and each Lender in connection with the
enforcement of any of the loan documentation.

 

2